DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Claims 1-5, 7, 14-17, 19-23, 25-41, 43-47, 49-59 are pending and under examination.


Double Patenting rejections withdrawn

The rejection of claims 1, 2, 4, 7, 14-16, 19, 22, 24, 25, 28-30, 37, 40, 43, 46, and 49-54 on the ground of nonstatutory double patenting as being unpatentable over claims 23-33, 38-41 and 43-45 of copending Application No. 14/104837 are withdrawn

The rejection of claims 6, 17, 18, 20, 24, 26, 31, 33, 35, 38, 42, 44 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-33, 38-41 and 43-45 of copending Application No. 14/104837 (US20140179770, of record)  as applied to claim 1 above, and further in view of Doudna et al. (US20140068797A1, of record) are withdrawn.

The rejections of claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-54 are on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4-18 of copending Application No. 14/704551 (US20150247150A1, of record) are withdrawn in view of Applicant’s amendments to claims 1, 14, 19, 37 and 43.

The rejections of claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8932814B2, of record are withdrawn in view of Applicant’s amendments to claims 1, 14, 19, 37 and 43.

The rejections of claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-54 on the ground of nonstatutory double patenting as being unpatentable over claim 1-30 of U.S. Patent No. 8871445B2, of record are withdrawn in view of Applicant’s amendments to claims 1, 14, 19, 37 and 43.  

The rejections of claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21, 29 and 30 of U.S. Patent No. 8906616B2, of record are withdrawn in view of Applicant’s amendments to claims 1, 14, 19, 37 and 43.  


Double Patenting rejections maintained
The rejections of claims 20, 21, 26, 27, 31-36, 38, 39, 44, 45 and 47 as well as amended claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-59 on the ground of nonstatutory double patenting as being unpatentable over claims 23-33, 38-41 and 43-45 of copending Application No. 14/704551 (US20150247150A1, of record) as applied to claim 1 above, and further in view of Doudna et al. (US20140068797A1, of record) are maintained.  The instant application and the copending applicant have a common assignee.  

The rejections of claims 20, 21, 26, 27, 31-36, 38, 39, 44, 45, 47 and amended claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-54 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8932814B2, of record, as applied to claim 1 above, and further in view of Doudna et 


The rejections of claims 20, 21, 26, 27, 31-36, 38, 39, 44, 45, 47 and amended claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8871445B2, of record, as applied to claim 1 above, and further in view of Doudna et al. (US20140068797A1, of record) are maintained.  The instant application and the copending applicant have a common assignee.  

The rejections of claims 20, 21, 26, 27, 31-36, 38, 39, 44, 45, 47 and amended claims 1-5, 7, 14-17, 19, 22, 23, 25, 28-30, 37, 40, 41, 43, 46, and 49-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21, 29 and 30 of U.S. Patent No. 8906616B2, of record, as applied to claim 1 above, and further in view of Doudna et al. (US20140068797A1, of record) are maintained.  The instant application and the copending applicant have a common assignee.  

Applicant argues that the pending species guide RNA claims are patentably
distinct from the genus guide RNA claims of Zhang. Applicant argues that the term "guide RNA" is readily understandable as a genus without requiring a specific sequence Applicant argues that while the specification can be used as a dictionary to learn the meaning of a genus term in a claim, and accordingly, whether species fall within the meaning of the genus term, the Examiner is not entitled to use the Zhang specification as prior art to render the genus obvious.
	In response, as discussed previously, the specification can be used as a dictionary to determine the meaning of the term guide RNA sequence.  Figure 10 of the copending specification disclosed a guide RNA sequence (chiRNA (+85)), which comprises a scaffold sequence that is the same as instant SEQ ID NO:46, is the most effective guide RNA sequence to guide Cas9-mediated DNA modification (figure 10 and paragraph 0177).  It would be obvious that the copending claimed composition 

	In addition, Applicant argues that the Board and the Federal Circuit have already decided with respect to Doudna's May 25, 2012 priority application that "a person of ordinary skill in the art would not have had a reasonable expectation of success in applying [Doudna's] CRISPR-Cas9 system in a eukaryotic cell. Regents of Univ. of California v. Broad Inst., Inc., 903 F.3d 1286, 1291-92 (Fed. Cir. 2018). Applicant argues that the Examiner's allegation of reasonable expectation of success fails because Doudna's Example 7 of actual reduction to practice is not prior art to applicants' December 17, 2012 priority application and the Federal Circuit has already determined no reasonable expectation of success for Doudna' s provisional application. Applicant argues that Doudna Example 7 was not disclosed until Doudna priority application filed March 15, 2013, which is after applicants' priority date of December 17, 2021. Applicant argues that the Examiner's statement that "Doudna also teaches a method of modifying DNA with Cas9 comprised of providing a plurality of guide RNA sequences" provides no explanation supporting a reasonable expectation of success with or without Example 7. Applicant argues that the Examiner's statement is based on Doudna as prior art teaching an actual reduction to practice in a eukaryotic cell. 
	Applicant’s arguments have been considered but are not persuasive. It is noted that the Board found that there was insufficient evidence of a reasonable expectation  The Court stated that given the mixture of evidence in the record, we hold that substantial evidence supports the Board’s finding that there was not a reasonable expectation of success (page 7, 2nd paragraph). The Court stated that “It is not our role to ask whether substantial evidence supports fact-findings not made by the Board, but instead whether such evidence supports the findings that were in fact made." (page 12, 1st paragraph). Thus, the Court in did not specifically hold that there was no reasonable expectation of success in applying [Doudna's] CRISPR-Cas9 system in a eukaryotic cell in Doudna' s provisional application. The issue as to whether a person of ordinary skill in the art would have had a reasonable expectation of success in applying [Doudna's] CRISPR-Cas9 system in a eukaryotic cell is back at the Board to address that issue.  

	Applicant also argues that since the Federal Circuit has already
decided that Doudna's priority application provides no such reasonable expectation of success, Doudna's priority application certainly cannot provide any reasonable expectation of success for a CRISPR method that uses a plurality of guide RNA as claimed.
	In response, neither the Board nor the Court in Univ. of California addressed the issue as to whether there was a reasonable expectation of success in using a plurality of guide RNA. Prior art is presumed to be operable/enabling MPEP 2121.  The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).  Furthermore, MPEP 2121, part III states
A prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention; "proof of efficacy is not required for a prior art reference to be enabling for purposes of anticipation." Impax Labs. Inc. v. Aventis Pharm . Inc., 468 F.3d 1366, 1383, 81 USPQ2d 1001, 1013 (Fed. Cir. 2006). See also MPEP § 2122.

Applicant is reminded that when the reference relied on expressly anticipates or In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).  Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  The arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Thus, Applicants’ arguments that there was not a reasonable expectation of success in using a plurality of guide RNA in Doudna are not sufficient in the absence of objective evidence.

Summary

Claims 1-5, 7, 14-17, 19-23, 25-41, 43-47, 49-59 stand rejected 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                      /MARK HALVORSON/Primary Examiner, Art Unit 1642